DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 101 rejection of the claims (11/23/21) is hereby withdrawn in light of amendments to the claims. The amended language includes the step of using a machine learning training process in learning which hashes have been previously expanded for content analysis in selecting an effective hash technique for current chat messages.

Allowable Subject Matter
Claims 1, 6-8, 13, 14, and 19-21 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 8 and 14 including the steps of generally selecting a hash technique for generating a hash of the content of the chat message based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis, wherein the hash technique is performed using machine learning and the likelihood that the hash of the content of the chat message 
           Mulayin (US 10,237,246 B1) discloses a secure message search that includes tokenizing and encrypting a message according to transformational salt values using hash functions, but does not explicitly disclose the combination of limitations recite din the independent claims.
           Crispin (US PGPUB 2005/0089160 A1 (“Crispin”) discloses a method for secure hashing including varying the size of the hashing according to a text size, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658